In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00478-CR

AARON RIOS, Appellant                      §   On Appeal from the 213th District
                                               Court
                                           §
                                               of Tarrant County (1523569R)
                                           §
                                               November 19, 2020
V.                                         §
                                               Memorandum Opinion by Justice
                                           §   Dauphinot

THE STATE OF TEXAS                         §   (nfp)


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to reflect that the

trial court assessed Appellant’s punishment and to delete the portion of the judgment

showing that the jury assessed Appellant’s punishment.        It is ordered that the

judgment of the trial court is affirmed as modified.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Lee Ann Dauphinot_____________
                                          Justice Lee Ann Dauphinot